Title: To Alexander Hamilton from Matthew Clarkson, 20 August 1798
From: Clarkson, Matthew
To: Hamilton, Alexander


New York, August 20, 1798. “I have reflected maturely on our conversation of yesterday. The result is, as far as I can with propriety I decline, at present, any military appointment. The duty I owe my Family seems to demand this of me, nor can I believe I give too great weight to this consideration when I consider the very small probability there is of any serious military operations taking place in this Country and the real injury I should sustain by being called from my present pursuits.…”
